 1    ZBS LAW, LLP
      3550 N. Central Ave., Ste. 625
 2
      Phoenix, AZ 85012
 3    Phone: (602) 282-6188
      Fax: (602) 865-8086
 4    E-mail: Jtirello@zbslaw.com
 5    Joseph J. Tirello, Jr., Esq. (AZ Bar #033371)
      Attorneys for Quantum3 Group, LLC
 6    [File No. 20001304]

 7                            UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF ARIZONA
 8

 9
      In re:                                                   Case No.: 4:19-bk-15365-BMW
10
      Erin A. Willett,                                                    Chapter 13
11
                          Debtor,                       RESPONSE   IN    OPPOSITION TO
12
                                                        DEBTOR’S OBJECTION TO PROOF OF
13
                                                        CLAIM (CLAIM #4)

14
                     Quantum3 Group, LLC, ("Secured Creditor"), a secured creditor in this
15

16
      bankruptcy case, through undersigned counsel hereby files this response to Erin A. Willett’s (the

17    “Debtor”) objection to proof of claim (claim #4) (the “Objection”), See Court Docket No.: 19.

18                   The Debt of the Secured Creditor is outlined in the proof of claim as specifically

19    mentioned above and related to a debt owed on a water treatment system identified as HQ 1054

20    61654. Secured Creditor’s original proof of claim was filed on December 26, 2019 and was
21
      subsequently amended on May 20, 2020 to provide the full and complete contract.
22
               I.    CREDITOR        HAS     A   VALID      INTEREST       IN    THE     CLAIM        AS
23
                     DEMONSTRATED BY THE PROOF OF CLAIM.
24
                     Debtor’s assertion that Aqua Finance or Quantum3 has no interest in the
25
      underlying contract is refuted by the contract itself. According to the proof of claim, page 6,
26
      section “Assignment to Aqua Finance, Inc.”, clearly provides notice to the debtor that the dealer
27

28    in this case, Arizona Environmental Progress, assigned all rights and interest to Aqua Finance for

     Case  4:19-bk-15365-BMW
      RESPONSE TO OBJECTION TO CLAIM Doc 23  Filed 05/22/20
                                                 PAGE 1       Entered 05/22/20  17:00:54
                                                                          CASE NO.:              Desc
                                                                                    4:19-bk-15365-BMW
                                     Main Document      Page 1 of 4
 1    whom Quantum3 services the loan. This contract and assignment were both included in the

 2    originally filed proof of claim. Given that it is clear that the original lender assigned their interest
 3    in the contract, and all of the rights with it, to Aqua Finance, Inc., the Court should overrule this
 4
      portion of Debtor’s objection to the claim.
 5
                      Next, the Debtor argues that the contract does not provide for any interest rate.
 6
      Secured Creditor provided a supplemental filing on May 20, 2020 (See Claims Register 4-2).
 7
      While the attached agreement is unsigned, Secured Creditor maintains that the Debtor entered
 8
      into a similar agreement which actually provides for interest and default provisions. Secured
 9

10
      Creditor humbly requests that this Court set a hearing on this matter to allow time to review

11    provide the necessary documentation for the Court to review. Given this, Secured Creditor

12    respectfully requests a hearing on this portion of Debtor’s objection prior to issuing a ruling.

13            II.     SECURED CREDITOR’S FINANCING STATEMENT IS SUFFICIENT

14                    UNDER ARIZONA LAW.
15
                      Debtor fails to provide for specific deficiencies in Secured Creditor’s filed
16
      Financing Statement and relies on vague assertions that there are “multiple deficiencies”. Debtor
17
      correctly directs the Court’s attention to A.R.S. § 47-9501(A) which provides the requirements
18
      of a financing statement. When a comparison is made between this section and the financing
19
      statement it appears that the financing statement is sufficient;
20
                      1. Provides the name of the Debtor: Adam R. Willett and Erin A. Willet (See
21

22                        Sections 1 and 2 of the Financing Statement.)

23                    2. Provides the name of the secured party: Aqua Finance, Inc. (See Section 3 of

24                        the Financing Statement.)

25                    3. Indicates the collateral covered by the financing statement of the secured
26                        party, the Water Treatment System, (See section 4 of the Financing
27
                          Statement.)
28

     Case  4:19-bk-15365-BMW
      RESPONSE TO OBJECTION TO CLAIM Doc 23  Filed 05/22/20
                                                 PAGE 2       Entered 05/22/20  17:00:54
                                                                          CASE NO.:              Desc
                                                                                    4:19-bk-15365-BMW
                                     Main Document      Page 2 of 4
 1                   The plain language of the Financing Statement provides for all three (3)

 2    requirements under the rule. Therefore, the Financing Statement is not deficient but rather
 3    sufficient, on its face. Given this, this portion of the Debtor’s objection to the Claim should be
 4
      overruled.
 5
                     Lastly, Secured Creditor’s position is that upon filing this instant case the Debtor
 6
      lost standing to challenge Secured Creditor’s security interest on the property.
 7
                     WHEREFORE, Secured Creditor respectfully requests that Debtor’s objection to
 8
      the claim be overruled.
 9

10

11

12

13

14                                  DATED this 22nd day of May, 2020
15

16                                                  ZBS Law, LLP

17                                                  /s/ Joseph J. Tirello, Jr.
18                                                  Joseph J. Tirello, Jr., Esq.
                                                    Attorney for Quantum3 Group, LLC
19

20

21

22

23
      Original e-filed this 22nd day of
24    May, 2020 with:

25    United States Bankruptcy Court
      District of Arizona
26
      Copy of the foregoing was mailed
27    on the 22nd day of May, 2020 to:
28

     Case  4:19-bk-15365-BMW
      RESPONSE TO OBJECTION TO CLAIM Doc 23  Filed 05/22/20
                                                 PAGE 3       Entered 05/22/20  17:00:54
                                                                          CASE NO.:              Desc
                                                                                    4:19-bk-15365-BMW
                                     Main Document      Page 3 of 4
 1    Chapter 13 Trustee:
      DIANNE C. KERNS
 2    31 N. 6TH AVENUE, #105-152
      TUCSON, AZ 85701
 3
      Attorney for Debtor:
 4
      RYAN ALLEN DORN
 5    My Arizona Lawyers, PLLC
      dba MY AZ LAWYERS
 6    1731 W BASELINE RD #101
      MESA, AZ 85202
 7
      Debtor:
 8    ERIN A. WILLETT
      6516 E. LUSH VISTA VIEW
 9    FLORENCE, AZ 85132
10
      By /s/ Joseph J. Tirello, Jr.
      S 10/24/20 16 0.00 0.00 0. 00 AMT O F PRE- PETITION 0.00 0.00 0. 00 0.00




11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Case  4:19-bk-15365-BMW
      RESPONSE TO OBJECTION TO CLAIM Doc 23  Filed 05/22/20
                                                 PAGE 4       Entered 05/22/20  17:00:54
                                                                          CASE NO.:              Desc
                                                                                    4:19-bk-15365-BMW
                                     Main Document      Page 4 of 4
